Citation Nr: 0419330	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  00-19 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
medial meniscus tear, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Navy from December 
1992 to November 1994 and in the Army from August 1995 to 
November 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
the left knee disability and assigned a 10 percent rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The record reflects that the veteran was scheduled for a VA 
examination in March 2003 to assess the severity of his left 
knee disability, but he failed to report.  However, it is 
unclear from the claims file whether the veteran received 
proper notice of the examination, in that the letter advising 
him of the same was addressed incorrectly.  Therefore, the 
Board concludes that another examination should be scheduled.  

Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  The RO should request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  The RO should verify the veteran's 
address.  Thereafter, the RO should inform 
the veteran that he failed to report for VA 
examination in March 2003 and that such 
examination is important to his claim.  The 
RO should then ask the veteran if he is 
willing to report for an examination.

3.  If the veteran is willing to report, the 
RO should arrange for a VA examination in 
order to assess the extent of his left knee 
disability.  It is essential that the claims 
folder be provided to the examiner for review 
in conjunction with this examination and that 
fact should be so noted in the medical 
report.  All testing deemed necessary by the 
examiner should be performed and the results 
reported.    

4.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

